                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


NADINE BYRD, as the personal
representative of the Estate of Ronald
Byrd, deceased;                                                 8:18CV36

                    Plaintiff,
                                                                 ORDER
      vs.

UNION PACIFIC RAILROAD CO.,

                    Defendant.


       This matter is before the court on the parties’ Consent to Magistrate Judge, Filing

No. 42.

       IT IS HEREBY ORDERED that this case be referred to the Honorable Cheryl R.

Zwart, United States Magistrate Judge, for all further proceedings and the entry of

judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73 and the foregoing

consent of the parties.



       Dated this 20th day of June, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
